Case 4:21-mj-00125-BJ Document 3 Filed 04/09/21 Page 1of2 PagelD 32

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

nn

=

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No, 4:21-Mu-_ 1a}

FILED UNDER SEAL

One Dark Gray 2015 BMW I8 sedan bearing temporary paper
plate 94567P6

See Nome See! See See ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern Districtof === Texas
(identify the person or describe the property to be searched and give its location):

See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized}:

As further described in Attachment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property.
YOU ARE COMMANDED to execute this warrant on or before % [lg | 2.|
{nota excetd 14 days)
sn the daytime 6:00 a.m. to 10 p.m, 0 at any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jeffrey L. Cureton

 

 

(name)

"Be find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of ffial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (© for days (not to exceed

 
 
  
 

O until, the facts justifying, tpe

Date and time issued: 3 [221 @ tr20, : oF Mat

City and state: Fort Worth, Texas Jeffrgy L. Careton, U.S. Magistrate Judge _

Printed name and title

 
Case 4:21-mj-00125-BJ Document 3 Filed 04/09/21 Page 2of2 PagelD 33

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2}

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
4:21-MJ-_125 OB }yu |aom

 

 

 

Inventory made in the presence of :

 

inventory of the property taken and name of any person(s) seized:

WS aaeanre WIAD ASST SA Urred.

 

Certification

 

i declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

Date: 3} iG 20 __
Executing offiter 's signature

E Vera Do / reo

Printed name andhitle

 

 

 
